     Case 2:20-cv-01436-TLN-AC Document 23 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    GRACIELA SANCHEZ,                                 No. 2:20-cv-01436 TLN AC
12                       Plaintiff,
13           v.                                         ORDER
14    ABBOTT LABORATORIES,
15                       Defendants.
16

17          On March 10, 2021, defendant filed a discovery motion, set to be heard on the papers

18   March 31, 2021. ECF Nos. 17, 18. The parties have failed to file a Joint Statement re Discovery

19   Disagreement or an affidavit at least seven (7) days before the scheduled hearing.

20          Local Rule 251(a) provides that a Joint Statement re Discovery Disagreement of an

21   affidavit must be filed seven days preceding the noticed hearing date. The Local Rule further

22   provides that “[t]he hearing may be dropped from the calendar without prejudice” if the required

23   briefing is not timely filed. Finally, Local Rule 110 provides that failure to comply with the

24   Local Rules “may be grounds for imposition of any and all sanctions authorized by statute or

25   Rule or within the inherent power of the Court.”

26          Good cause appearing, IT IS HEREBY ORDERED that:

27                1. The motion hearing date of March 31, 2021 is CONTINUED to April 7, 2021 and

28                   the motion will be heard on the papers without oral argument;
                                                        1
     Case 2:20-cv-01436-TLN-AC Document 23 Filed 03/26/21 Page 2 of 2


 1            2. The parties’ joint statement is due March 31, 2021; and
 2            3. Counsel for both parties are cautioned that future failure to comply with the Local
 3               Rules will result in monetary sanctions.
 4         IT IS SO ORDERED.
 5   DATED: March 25, 2021
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
